DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Pursuant to the amendment dated 09/02/2021, claims 1-23 have been cancelled and new claims 24-41 have been added.
Claims 24-41 are pending and under current examination.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 24, 25, and 27-41 are rejected under 35 U.S.C. 103 as being unpatentable over Sine et al. (US 6,183,766; issue date: 02/06/2001; cited in the IDS filed 12/02/2021) in view of Fielder et al. (US 2010/0267662; publication date: 10/21/2010; cited in the IDS filed 12/02/2021), and further in view of Mallard et al. (US 2011/0144213; publication date: 06/16/2011 cited in the IDS filed 12/02/2021), and Zhang et al (US 2011/0237674; publication date: 09/29/2011; cited in the IDS filed 12/02/2021).

With regard to instant claims 24, 34, and 41, Sine discloses a sanitizing and moisturizing composition for skin surfaces for use in leave-on or rinse-off products (i.e. a healthcare personnel handwash composition that maintains or improves skin hydration; abstract).  The composition comprises between 40-99 % by weight of an alcohol (col 1, lines 60-62), wherein the alcohol is ethanol or propanol (i.e. a C2 or C3 alcohol; col 2, lines 56-57.  The amount of alcohol in the composition overlaps with the range recited in the instant claims; see MPEP 2144.05.  The composition may contain irritation reducing agents such as colloidal oatmeal (col 14, line 61), which one of ordinary skill in the art would be aware contains avenanthramide (Fielder: para 0076).  Sine discloses further that the composition comprises anti-inflammatory agents, which include coenzymes that aid in the formation of the stratum corneum, such as niacinamide (col 15, lines 10-47; limitation of instant claims 1, 5, 28, and 39).  These vitamins (including niacinamide) preferably may be present in amounts ranging from 0.5 to 10 % by weight (col 15, lines 45-47).  This range overlaps with the range required by the instant claims.  See MPEP 2144.05 regarding overlapping ranges:  “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  
Sine is silent with respect to the amount of avenanthramide to use in the composition.
Fielder discloses that skin compositions comprising avenanthramide may be used to treat inflammation, an irritation, or allergy (abstract), that the avenanthramide may be added to the composition as an isolated compound or as a component of colloidal oatmeal, and that the avenanthramide can be present in amounts ranging up to 375 ppm (i.e. 0.0375 % by weight; para 0096).  Thus, one of ordinary skill in the art would have been aware that avenanthramide is effective in amounts of up to 0.0325% by weight in topical compositions.  It would have been prima facie obvious to use avenanthramide or oatmeal containing avenanthramide in Sine’s composition in the amount disclosed to be effective by Fielder because this would give one of ordinary skill a starting point for optimizing the calming properties of the composition.  The range for avenanthramide disclosed in the prior art overlaps with that recited in claim 1 (see MPEP 2144.05).
Sine is silent with respect to including a deposition enhancer or specifically, polyolprepolymer in the composition.
Mallard discloses that polyolprepolymer-2 acts as an anti-irritant (para 0066) in dermatological compositions (abstract discloses dermatologic application).
It would have been prima facie obvious to add polyolprepolymer-2 to Sine’s composition because Sine discloses adding irritation reducing agents (i.e. anti-irritants), as noted above, to the composition.  "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  See MPEP 2144.06.  
Sine discloses further that the composition may contain silicone-based lipophilic conditioning agents (col 3, lines 10-15); however, Sine does not disclose adding 0.002 to 4% wt of at least one silicone glycol.  
Zhang discloses that PEG-12 dimethicone in amounts of 1-5% was known in the art to function as a skin conditioning agent (table following 0153).  
It would have been prima facie obvious to combine Sine’s hand conditioning composition with PEG-12 dimethicone because PEG-12 dimethicone (which is a silicone glycol, see para 0080 of the instant specification) was known at the time of the instant invention to serve the same purpose, i.e. to act as a skin conditioning agent.  Please refer to MPEP 2144.06(I) as noted above.
With regard to claims 25 and 35, as noted above, Sine discloses between 40-99 % by weight of an alcohol.  This amount overlaps with the amount recited in the instant claims.  
With regard to claims 27 and 28, the composition does not require glycerin.
With regard to claims 29 and 37 requiring that the percent solids be less than about 6, Sine’s composition requires ethyl or propyl alcohol, water, a lipophilic skin moisturizing agent, and a degreasing agent (para bridging col 1-2).  Sine discloses that the lipophilic skin moisturizing agent may be present in an amount of 0.1-20% (col 2, lines 59-60).  Sine discloses further that the degreasing agent may be volatile silicones, col 5, lines 1-5 and 49-54).  The alcohol, water, and volatile silicones would not contribute to the percent solids of the composition, and the only required substance that would contribute to the percent solids of the composition (i.e. the lipophilic skin moisturizing agent) may be present in an amount that overlaps with the limitation on solids recited in the instant claims.  As such, the examiner considers the limitation requiring that the percent solids be less than 6 not to patentably define over the cited prior art because Sine discloses embodiments having less than 6 percent solids.  Please see MPEP 2144.05.  
With regard to claims 30 and 38, as noted above, Sine discloses niacinamide.
With regard to instant claims 31 and 39, Sine’s composition does not require any auxiliary antimicrobial agents or preservative agents.  
With regard to claims 32 and 40, as detailed above, the prior art renders obvious avenanthramide in amounts of 0.0375 % by weight.  
With regard to instant claims 33 Sine discloses that the composition may contain hexylene glycol (i.e. a straight chain C6 diol, see CAS Registry No. 107-41-5; col 11, line 42).  The hexylene glycol is disclosed as a humectant, which in turn may be present in the composition in a range of from about 1 – 6% by weight (col 12, lines 1-4).  This range overlaps with the range required by the instant claims because “about 1 % embraces “less than 1%”. See MPEP as noted above.  
With regard to instant claim 36, as noted above, the prior art renders obvious adding polyolprepolymer-2 to the composition.  

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Sine et al. (US 6,183,766; issue date: 02/06/2001; cited in the IDS filed 12/02/2021) in view of Fielder et al. (US 2010/0267662; publication date: 10/21/2010; cited in the IDS filed 12/02/2021), and further in view of Mallard et al. (US 2011/0144213; publication date: 06/16/2011 cited in the IDS filed 12/02/2021), and Zhang et al (US 2011/0237674; publication date: 09/29/2011; cited in the IDS filed 12/02/2021), and further in view of  Buzot (US 2010/0261795; publication date: 10/14/2010; cited in the IDS filed 12/02/2021)

The relevant disclosures of Sine, Fielder, Mallard, and Zhang are set forth above.  As noted above, Mallard disclosed that polyolprepolymer-2 acts as an anti-irritant; however, Mallard is silent with respect to the amount of polyolprepolymer 2 to use in the composition.
Buzot discloses that polyolprepolymer 2 has an anti-irritation effect (abstract; para 0007) and disclose that this substance may be used in topical compositions in the range of 0.1 to 20% by weight (para 0025).  This would give one of ordinary skill in the art a starting point for optimizing the anti-irritating effect of polyolprepolymer 2.  Please refer to MPEP 2144.05(I): In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  MPEP 2144.05(II)(A):  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  

Conclusion

No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE PEEBLES whose telephone number is (571)272-6247. The examiner can normally be reached Monday through Friday: 9 am to 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE PEEBLES/           Primary Examiner, Art Unit 1617